                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

DARVINAL ROY CHANDLER, JR.               §
(TDCJ No. 2182019),                      §
                                         §
             Petitioner,                 §
                                         §
V.                                       §          No. 3:20-cv-86-K-BN
                                         §
LORIE DAVIS, Director                    §
Texas Department of Criminal Justice,    §
Correctional Institutions Division,      §
                                         §
             Respondent.                 §

         ORDER WITHDRAWING FINDINGS, CONCLUSIONS, AND
           RECOMMENDATION AND TERMINATING MOTION

      This case has been referred to the undersigned United States magistrate judge

for pretrial management under 28 U.S.C. § 636(b) and a standing order of reference

from United States District Judge Ed Kinkeade.

      On January 21, 2020, the undersigned recommended that Petitioner Darvinal

Roy Chandler, Jr.’s habeas action be dismissed without prejudice under Federal Rules

of Civil Procedure 41(b) unless he pays the $5.00 filing fee within a reasonable time

[Dkt. No. 6] (the “FCR”). Because Chandler has now paid the filing fee, the FCR is

WITHDRAWN. And the Clerk of Court shall TERMINATE his construed motion for

leave to proceed in forma pauperis [Dkt. No. 4] as moot.

      SO ORDERED.

      DATED: February 3, 2020
                                       _________________________________________
                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE
